  UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF NEW YORK



                                                                               )
   I.B.E.W. LOCAL 139 PENSION FUND, etc. at at.,
                                                                               )
                                                                               )
                                                   Plaintiffs,                 )   Civil Action No.
                            - against -                                        )   3:19-cv-01341
                                                                               )   (GTS/ML)
   LINKIN SYSTEMS, LLC and JEREMY BUTLER, Individ
                                                 ually,                        )
                                                  Defendants.                  )
                                                                               )


                            STIPULATED ORDER AND JUDGMENT

           IT IS HEREBY STIPULATED AND AGREED, by and
                                                      between Plaintiffs I.B.E.W.

 Local 139 Pension Fund, I.B.E.W. Local 139 Annuity Fund,
                                                          I.B.E.W. Local 139 Welfare Fund,

 and I.B.E.W. Local 139 Education Fund ["Funds"] togethe
                                                         r with the International Brotherhood of

 Electrical Workers, Local Unions No. 139 ["Union"] against
                                                            Defendants Linkin Systems, LLC

 and Jeremy Butler, individually, as follows:


                                             RECITALS

           A.   The undersigned individuals have full authority required to
                                                                            bind the parties in the

above captioned action, as well as the parties' successors, heirs,
                                                                   trustees, administrators, executors,

officers, employees, personal representatives, endorses, assigns
                                                                , subsidiaries, related entities,

affiliates, or alter egos to the terms of this Stipulated Order and
                                                                    Judgment [hereinafter "Stipulation"]

and any judgment and/or order resulting from it


          B.    On October 30, 2019, Plaintiffs commenced the above caption
                                                                            ed civil actions to

collect contributions, deductions, interest, liquidated damage
                                                               s, attorneys' fees, audit fees, and costs

related to hours worked in covered employment during the
                                                         period January 1 , 2017 through March

3 1, 2019 pursuant to Sections 502(g)(2) and 5 1 5 of the Employ
                                                                 ee Retirement Income Security Act



1B01J3224.1)
  of 1974, as amended ("ERISA"), 29 U.S.C. §1 132(g)(2), 1145, and Section 301(a)
                                                                                  of the Labor

  Management Relations Action of 1947 ("LMRA"), 29 U.S.C. § 185(a).


               C.     The parties concede that this United States District Court has subject
                                                                                             matter

 jurisdiction over these actions and that, by agreeing to a judgment in these
                                                                              matters, Defendants

  voluntarily consent to this Court exercising jurisdiction over them personally.

              D.      Defendants admit that they are indebted to Plaintiffs as follows:


                      i.     After the first payment made by Schuler-Haas Electrical Corp., the

 employer still owes $10,785.03, representing $4,095.55 in fringe benefit
                                                                          contributions and

 deductions related to work in covered employment during the period January
                                                                            1, 2017 through

 February 28, 2019, $3,823.33 in interest, and $2,866.15 in liquidated damages.


                      ii.    The employer owes $3,979.23 in attorneys' fees, audit fees, and costs.

              E.     By execution of this Stipulation and in consultation with independent legal counsel,

 Defendants authorize entry ofjudgment in the above captioned consolidated cases
                                                                                 for $14,764.26

 due to l.B.E.W. 139 Funds and Union with execution limited pursuant to this
                                                                             Stipulation.

                                     TERMS OF JUDGMENT AND ORDER

              Pursuant to Rule 58 of the Federal Rules of Civil Procedure, the Clerk of the
                                                                                            Court shall

enter judgment in the above captioned consolidated cases in favor of
                                                                     Plaintiffs and against

Defendants in the amount of $ 1 4,764.26, plus post-judgment interest at the statutory
                                                                                       rate. Plaintiffs

shall have execution on this Judgment as described below.


              Plaintiffs shall suspend the execution of this Judgment provided Defendants
                                                                                          pay Plaintiffs

five hundred dollars and no cents ($500.00) per month on and after March
                                                                         1, 2020 and until

Defendants have satisfied the Judgment.




(0133224.1}                                              2
               If Defendants fail to abide by these payment arrangements, Plaintiffs
                                                                                     shall immediately

  have execution of the Judgment without further order of the Court. To
                                                                        encourage cooperation with

  these payment arrangements, Plaintiffs shall discontinue collection of
                                                                         the liquidated damages {in

  the amount of $2, 866.15) and file a Satisfaction of Judgment with
                                                                     this Court if the Defendants

  timely remit the agreed upon amounts to Plaintiffs along with assisting
                                                                          with the collection of the

  additional monies from the Schuler-Haas Electrical Corp.


               IN WITNESS WHERE OF, the counsel to the parties have hereunto
                                                                             set their hands and

 seals as of the date stated below:


   DATED:         February,//,   2020                  DATED: February ijj , 2020

               LAMA LA^ FIRIVLIjLP                             BLITMAN & KING LL

   By:
               Luciano L^Lama, of Counsel                     paniel Kornfeld, of C ounse
               Bar RoJKNo.: 507049                             Bar Roll No.: 512729
               Attorneys for Defendants                        Attorneys for Plaintiffs
        c      Office and Post Office Address                  Office and Post Office Address
               2343 North Triphammer Road                     443 North Franklin Street, Suite 300
               Ithaca, New York 14850                         Syracuse, New York 13204-1415
               Telephone: (607) 275-3425                      Telephone. (315)422-7111
               Facsimile: (907) 257-2602                      Facsimile: (315)471-2623
               e-mail: nino@lamalaw.com                       e-mail: dekornfeld@bklawyers.com




IT IS SO ORDERED:


Dated:
               2/20/2020
                                           Honorable Glenn T. Suddaby
                                           Chief United States District Judge




(90133224 1)                                           3
